 1

 2

 3

 4

 5

 6

 7

 8
                                IN THE UNITED STATES DISTRICT COURT
 9
                               FOR THE EASTERN DISTRICT OF CALIFORNIA
10

11

12   BRIAN BEINLICK,                                      Case No. 2:17-cv-00824 DMC
13                                         Plaintiff, ORDER
14                  v.
15
     A. PACE, et al.,
16
                                         Defendant.
17

18

19         Good cause having been shown, Defendants’ Mulligan-Pfile and Lau request for a thirty-

20   day extension of time to respond to the complaint is granted. Defendants shall have up to and

21   including December 13, 2018, to file their responsive pleading.

22

23
     Dated: November 6, 2018
24                                                        ____________________________________
                                                          DENNIS M. COTA
25
                                                          UNITED STATES MAGISTRATE JUDGE
26
27

28
                                                      1
                                                                       [Proposed] Order (2:17-cv-00824 DMC)
